Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered September 15, 1987, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Initially, we find that the hearing court properly denied the defense request for an additional adjournment in order to secure the attendance of certain witnesses. It is well settled that requests for adjournments are addressed to the court’s *501sound discretion (see, People v Moutinho, 146 AD2d 650; People v Africk, 107 AD2d 700, 702; see also, People v Spears, 64 NY2d 698; People v Singleton, 41 NY2d 402, 405). The defendant failed to adequately show due diligence in an attempt to secure the appearances of the proposed witnesses. The hearsay statement indicating that the witnesses had been served with subpoenas was insufficient to demonstrate due diligence. Further, it appears that the witnesses’ testimony would have been merely cumulative to that already offered by a defense witness.
With respect to the factual sufficiency of the plea allocution, the defendant failed to preserve this issue for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, we find that the allocution was sufficient to establish the defendant’s guilt of robbery in the first degree (see, Penal Law § 160.15). The defendant admitted to acting with the three codefendants to commit a robbery, that one of the codefendants had a gun which he displayed during the robbery, and that the defendant stayed in the car, which he was driving, while the other three committed the robbery. Kunzeman, J. P., Kooper, Sullivan and O’Brien, JJ., concur.